Citation Nr: 1513323	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-12 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than November 15, 1999 for additional dependency benefits for the Veteran's daughter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to October 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  They contain the transcript of the August 2014 Travel Board hearing.


FINDINGS OF FACT

1.  No requests to add the Veteran's daughter [redacted] as a dependent or copies of her birth certificate were received by VA in 1988 or at any time prior to August 1991.

2.  In August and November 1991, the Veteran submitted correspondence to VA regarding his dependent daughter [redacted].

3.  The Veteran did not respond within one year to the RO's 1992 requests for a certified copy of his daughter [redacted]'s birth certificate, and his claim for increase due to an additional dependent is considered abandoned.

4.  No correspondence was received from the Veteran regarding his daughter until November 1999, when he again notified VA of his daughter [redacted] and her status as a dependent.  On the basis of evidence obtained following this request, [redacted] was added as a dependent to the Veteran's award with an effective date of November 15, 1999.



CONCLUSION OF LAW

The criteria for payment of VA dependency benefits for the Veteran's daughter prior to November 15, 1999 have not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.158, 3.401(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In the July 2010 decision, the RO awarded the Veteran additional compensation for a dependent and an effective date was assigned based upon his submission of a request for such benefit.  In the April 2013 statement of the case, an effective date of November 15, 1999 was assigned, based on the date the current request on appeal for addition of the dependent in question was received.  As such, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

While VA has not obtained any records in connection with the Veteran's claim for an earlier effective date, the nature of this claim is that the decision must be based upon evidence already in, or constructively in, the claims file. 

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  During the August 2014 Travel Board hearing, the undersigned explained the issue on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.



Analysis

The Veteran contends that he should be assigned an effective date earlier than November 15, 1999 for additional dependency benefits for his daughter [redacted].  The Veteran testified at the August 2014 Board hearing that soon after his daughter was born, he personally went to the New York, New York RO, handed in a copy of her birth certificate, and requested that she be added to his disability benefits award.  He asserted that he believes these submissions from 1988 had been lost by the RO.  The Veteran stated that he had not received any subsequent correspondence from VA requesting that he submit a birth certificate for [redacted] because he was living in Puerto Rico at that time.

Veterans having a 30 percent or more service-connected disability may be entitled to additional compensation for a spouse, dependent parent, or unmarried child under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect. 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The purpose of the statute is "to defray the costs of supporting the veteran's ... dependents" when a service-connected disability is of a certain level hindering the veteran's employment abilities.  Sharp v. Shinseki, 23 Vet. App. 267, 272 (2009).

The regulation governing the effective dates of such an award is found at 38 C.F.R. § 3.401(b).  Per this section, additional compensation based on dependency will be paid beginning, in pertinent part, on the latest of the date of claim or the date dependency arises.  Under this regulation, the "date of claim" means, in pertinent part, the "date notice is received of the dependent's existence, if evidence is received within 1 year of the Department of Veterans Affairs request."  38 C.F.R. § 3.401(b)(1)(ii).

The evidence of record shows that the Veteran has been service connected for a left hand injury and otitis media since August 1970, with an evaluation of 60 percent.  Between 1981 and 1983, the Veteran submitted birth certificates for his first four children.  The next birth certificate submitted and associated with the Veteran's claims file was received in February 1991 and was for his son born in August 1990.  

In August 1991 VA received a VA Form 21-0595(d) from the Veteran that listed the names and Social Security numbers of four of his children, including [redacted].  In November 1991 VA received a Status of Dependents Questionnaire, in which the Veteran included [redacted] and listed her birthday as September [redacted], 1988.  In correspondence dated in either April or July 1992, VA sent a letter to the Veteran stating that if he wished to have his daughter [redacted] added as a dependent, he would have to submit a certified copy of her birth certificate.  Another letter requesting a copy of the daughter's birth certificate was sent in October 1992.  None of these letters appears to have been returned to the RO as undeliverable.

The next correspondence received from the Veteran was sent to the San Juan, Puerto Rico RO in October 1993, and concerned compensation for hospitalization related to his service-connected left hand disorder.  The Veteran listed a Puerto Rico address at the bottom of the correspondence.

In a letter received in July 2002, the Veteran requested that his mailing address be changed to his address in Puerto Rico.

In November 1999 the Veteran submitted a Status of Dependents Questionnaire that again listed his daughter [redacted] as a dependent.  In June 2000 and May 2001, the Veteran submitted correspondence asserting that VA had erred when it failed to add his daughter [redacted] to his disability benefits award in 1988.  He submitted a copy of a Declaration of Status of Dependents form that had been dated in November 1988 which he indicated was submitted to VA at that time.

After consideration of the facts of the case, the Board finds that entitlement to an effective date prior to November 15, 1999 for additional compensation benefits for the dependent child in question is not warranted.

While the Veteran has testified that he submitted a birth certificate for his daughter [redacted] in 1988, there is unfortunately no evidence of this in the claims file.  The Board points out that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The United States Court of Appeals for Veterans Claims has applied the presumption of regularity to "all manner of VA processes and procedures."  Woods v. Gober, 14 Vet. App. 214, 220 (2000); see Schoolman v. West, 12 Vet. App. 307, 310 (1999) (applying presumption as to whether RO sent to the claimant the application form for dependency and indemnity compensation).  The presumption of regularity is not absolute; it may be rebutted by the submission of clear evidence to the contrary.  Statements made by a veteran, without more, do not constitute the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  

In the current case, there is no clear evidence that VA failed to properly discharge their duties in 1988 or the subsequent years.  While the Veteran has submitted a form in which he had written a date of November 1988 at the bottom, there is no evidence that this form had been submitted to VA at this time.  There is also no indication that the Veteran submitted a copy of his daughter's birth certificate at this time.  Their absence within the claims file is evidence suggesting that these documents were not, in fact, submitted at this time, and were not available to VA adjudicators.  The Veteran has not demonstrated any clear evidence of irregularity that is necessary to overcome the presumption of regularity that attaches to the actions of Government officials.  See also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").

Furthermore, VA did receive correspondence from the Veteran in August and November 1991 which listed [redacted] among his dependents.  VA contacted the Veteran requesting that he provide a certified copy of her birth certificate in order to have her added to his disability benefits award as a dependent.  The Veteran testified in August 2014 that he had gone to Puerto Rico during that time because he had an argument with his wife and decided to live with his sister.  

The United States Court of Appeals of Veterans Claims has stated that it is the burden of a claimant to keep the VA apprised of his or her whereabouts.  If he or she does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him or her.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In this case, the Veteran did not provide his Puerto Rico address to VA until October 1993, and did not formally inform VA that he wished to change his address until July 2002.  VA was therefore under no further burden to search for the Veteran at the time they requested he provide a birth certificate, as they had properly mailed their inquiries to his official address of record.  Again, none of the correspondence from the RO appears to have been returned as undeliverable.

Generally, where evidence requested in connection with a claim for increase is not furnished within 1 year after the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).  An increased award includes an award which is increased because of an added dependent.  38 C.F.R. § 3.31(a).  After the expiration of 1 year following a request from VA for additional evidence, further action will not be taken unless a new claim is received.  38 C.F.R. § 3.158(a).  Furthermore, should the right to benefits be finally established, benefits based on such evidence shall commence not earlier than the date of filing the new claim.  Id.

The Veteran, in essence, requested a claim for an increase in his disability benefits on the basis of having an additional dependent.  Regardless of whether the Veteran initially requested that claim in 1988 or 1991, the RO did not have a certified copy of his daughter [redacted]'s birth certificate in their possession, and clearly notified the Veteran of this fact in two separate letters sent in 1992.  The correspondence from the RO instructed the Veteran that he was required to submit this document before the daughter could be added to his award as a dependent.  The Veteran failed to keep VA apprised of his current address, and therefore his failure to receive the correspondence sent to him in 1992 is not due to any error of the VA.  The Veteran did not respond to these requests for increase within 1 year, and the claim was correctly considered abandoned.  

There is no record of any communication from the Veteran received since 1992 and prior to November 1999 that can be construed as a request to add a dependent.  In November 1999, the Veteran again notified VA that his daughter was his dependent, and VA appropriately accepted this date as the effective date for her to be added to his disability award.

Accordingly, there is no evidence of record supporting the claim of entitlement to an earlier effective date than November 15, 1999 for an increase in disability benefits due to an additional dependent, and the claim must be denied.


ORDER

Entitlement to an effective date earlier than November 15, 1999 for additional dependency benefits for the Veteran's daughter is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


